department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil index dollar_figure legend b president of applicant g contracted for-profit h contracted for-profit j related for-profit company k for-profit company v state w state date x dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues facts are you formed to obtain grants primarily benefitting b through the for-profit company j yes for the resons given below will you operate in a commercial non-exempt manner yes for the reasons given below your president b the owner of for-profit j was approached by company g about opportunities to pursue grant funding g is a professional grant writing company based in state v the purpose of for-profit company j is to service and repair all heating ventilation and air conditioning hvac equipment company g explained to individual b that grants were available for businesses but to secure the largest grants individual b would need to create a nonprofit corporation individual b with company g’s assistance incorporated you on date x in state v although you were formed in state v you are actually operating in state w and you are registered with state w as a foreign_corporation you were working with company g regarding your formation but your account was then taken over by company h you stated company g was talking to us about getting loans or grants for our existing company for-profit j you paid approximately dollar_figure to company g you stated company h ran some kind of report that got back foundations that would fund a company with programs that we wanted to do for kids company h told you that of grants are given to non-profit companies and in order to get funding for what you wanted to do you would have to open a c company you said an individual working for company h sold you a package which included setting up the company with the state and filing form_1023 for tax exemption you signed a contract with company h and paid them over dollar_figure to prepare and file your articles of incorporation bylaws and your application_for exemption as well as provide paralegal services the contract had an accompanying statement hereby understand and agree that company h cannot provide me with tax_advice further agree that am not applying for non-profit status for the purposes of a tax_shelter or tax_avoidance purposes understand and agree that these services am purchasing are not consumer purchases regulated under state federal consumer fraud statutes nor are these services a product service that can be returned for a refund therefore all sales are final and agree that company h is not responsible for any illegal acts misuse or abuse of the corporation to be formed on my behalf also understand between all of the contracts signed with companies g and h you and for-profit j were promised almost dollar_figure initially you did not have bylaws and stated the bylaws are being written by company g you later submitted a copy of said bylaws your governing body initially consisted of four related individuals individual b his wife his daughter and his mother you later added four additional board members and said one of the related board members resigned due to health reasons you will provide vocational education in the field of hvac to high school students and adults through after-school and night classes hvac students will have hands-on on- the-job training as well as classroom training the students will create projects from sheet metal fabrication welding of rod iron and architecture blueprinting you will also offer classes for stained glass fabrication woodwork floral arrangements photography pottery leather crafts graphic arts and tee-shirt design printing for grammar school to junior high school-aged children there are specific week hour training classes the students must complete all weeks to complete the class you will pay the trainees minimum wage during the training period they will receive a certificate for completion for the class they are then referred to a local placement services for jobs that may be available in the area however as long as you have funding and there is a need the individual in your program will continue to work for you you further stated you need to take for-profit company j to the next level and to do that you will need full-time employees you have a shop and are ready to go you also said expectations are that approximately of students completing the training programs will be hired by for-profit company j you later contradicted your prior statement and said you only expect of the students completing the first class will be hired by for-profit company j for a total of individuals you further asserted referrals will be accepted from other businesses for those in need of training which will be provided by you at no charge to the student in b’s daily work with for-profit company j he comes across many community residents that are in need of services but who cannot afford them these people will be referred to you for assistance you said all services performed by the you will be free of charge to those in need after an evaluation has been done of their circumstances your projected percent of time and grant funds used for your initial activities are estimated as follows vocational education program - training individuals in the field of hvac of your time and of funds youth arts and crafts - teaching various crafting techniques to student sec_40 of your time and of funds other projects - monthly craft shows and festivals of your time and of funds company h helped you by typing the answers to our inquiry letters you communicated by telephone with company h regarding our inquires and they were the ones who actually typed the responses however you responded to one of our inquiry letters twice it appears one of the responses was prepared by company h and one was prepared by you the response you prepared stated of the grant funding you receive will go back to for-profit company j for equipment trucks inventory certified training and to hire and train employees the other response which appeared to be prepared by company h indicated there will be no commingling of funds between our for-profit and non-profit companies your original proposed budgets included about dollar_figure per year in gifts grants and contributions received for each of the first three years of operation the expenses you included totaled less than dollar_figure in the first year and approximately dollar_figure for each of the following two years one version of your two submitted responses included a revised first year budget that showed about dollar_figure in revenue from grants the expenses listed also totaled almost dollar_figure the largest expenses were for advertising and marketing equipment and salaries for officers teachers and trainees the revised budget appears to have been prepared by company h the response which appears to have been prepared by you included rather than specific budgets a statement that you have projects coming up for non-profit in excess of million over the next years you are in the startup phase and no salaries or expenses are paid to any officer_or_employee at this time once actual funding is received and a true budget can be formed officers will be paid a salary for running the company you were told by g or h that you could take salaries of up to dollar_figure per year but for now everyone is a volunteer each of your board members will devote a minimum of hours per week working for you although it’s not set pending funding you will pay each of these directors a fair and reasonable salary for their work you will start with an annual salary of dollar_figure each until a separate facility is secured with grant funding you stated you will use a portion of the offices we now rent referring to the offices of for-profit company j you stated when the programs get under way you will pay a portion of that rent based on how much room is required for the training classes currently pays dollar_figure per month for rent you later stated the portion of rent you intend to pay is dollar_figure per month which i sec_84 of the total rent you said the for-profit company j law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 a of the federal tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status revrul_73_127 1973_1_cb_221 states that an organization was formed to operate a retail grocery store to sell food to residents of a poverty area at prices substantially lower than those charged by competing grocery stores to provide free grocery delivery service to residents who need it and to provide job training for unemployed residents the store's gross earnings are used principally to pay salaries and other customary operating_expenses incurred in the operation of a retail grocery store and to expand the operations of the store a trainee receives a small salary during the training period the organization does not plan for the majority of the trainees to continue as its employees thus it is concluded that operation of the store and operation of the training program are two distinct purposes and since the former purpose is not a recognized charitable purpose the organization is not organized and operated exclusively for charitable purposes and the organization does not qualify for recognition of exemption from federal_income_tax under sec_501 of the code revrul_73_128 1973_1_cb_222 states an organization was formed to provide vocational training and guidance to non-skilled persons who are unable to find employment the organization operates a number of community programs including classes in remedial reading and language skills general counseling services and job training programs the organization recruits residents of a particular economically depressed community and who are unemployed or under-employed and it provides them with new skills through on-the-job training while they are earning a living any income resulting from the organization's manufacturing operation is used to finance the organization's other community service activities accordingly it is held that the organization's activities are charitable and educational and since it otherwise qualifies for exemption it is held that the organization is exempt from federal_income_tax under sec_501 of the code 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes 35_tc_490 held that inurement occurred when an organization entered a transaction to benefit the stockholders of a particular business corporation not to benefit the charity even though the corporation suffered no financial loss where an exempt_organization engages in a transaction with an insider and there is a purpose to benefit the insider rather than the organization inurement occurs even though the transaction ultimately proves profitable for the exempt_organization the test is not ultimate profit or loss but whether at every stage of the transaction those controlling the organization guarded its interests and dealt with related parties at arm’s-length in 70_tc_352 it was stated that free or below cost service is only one of several factors to consider in determining commerciality others include the particular manner in which the organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits all of these must be considered for no single factor alone is determinative the court concluded that the petitioner is not an organization described in sec_501 because its primary purpose is neither educational scientific nor charitable but rather commercial the petitioner had three trustees in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of the code of a nonprofit corporation that conducted continuing medical education tours mr helin who was a shareholder and the president of h c tours a for profit travel agency mr regan an attorney and a third director who was ill and did not participate mr helin served as executive director the petitioner used h there is no evidence that the petitioner ever sought a competitive bid the court found that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes c tours exclusively for all travel arrangements in living faith inc v commissioner t c m aff'd 950_f2d_365 cir the court said that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 application of law you are not described in sec_501 of the code because you are not operated exclusively for religious charitable or other purposes specified in the statute and your net_earnings inure to the benefit of private individuals although you meet the organizational_test you do not satisfy the requirements of sec_1_501_c_3_-1 of the income_tax regulations because you do not meet the operational_test you are not operated exclusively for one or more exempt purposes as set forth in sec_1_501_c_3_-1 of the regulations because your net_earnings inure to the benefit of for-profit company j and therefore j’s shareholders the facts show that your president and founder b is also the owner of j as a result of your activities and grant funding j is receiving substantial private benefit in the form of a percentage of the grant funds intended for you j will use these funds to increase revenue and grow its business thus as a result of j’s relationship with you j receives the benefit of increased revenue this situation leads to inurement of earnings accruing to b through j company j will receive a percentage of the grant funds it is evident that the entire reason you were formed was to secure grant funding and otherwise benefit the commercial operations of for-profit company j although you submitted conflicting information regarding whether or not for-profit you are not operating exclusively for exempt purposes as described in sec_1_501_c_3_-1 of the income_tax regulations because you serve private interests including benefiting the persons who created you as explained above the fact that a percentage of the grant funding intended for you will go to j clearly shows that your activities substantially serve private interests moreover since your president and founder is also the owner of j your activities directly benefit the person who created you based upon your stated activities you plan to use grant money to provide facility upgrades and equipment to for-profit company j which is owned by individual b also you intend to pay a substantial portion of the rent for the facility that you share with for- profit company j payments made for the benefit of a for-profit company through grant moneys constitute inurement of earnings and precludes exemption under sec_501 of the code the provision of practical on-the-job vocational training may constitute an exempt educational activity under sec_501 of the code however your operations are similar to the retail grocery store operations carried on by the organization in revrul_73_127 supra by contrast your operations are unlike those of the organization in revrul_73_128 supra whose activities were primarily educational your provision of hvac training to individuals some of which will become employees of individual b’s for- profit company j does not exclusively further one of the exempt purposes included in sec_501 of the code by training employees that will be hired by j you are expending funds for training that would otherwise have to be paid_by j if it were not for you this provides substantial private benefit to j since j is owned by your president this training of j’s employees constitutes inurement you are similar to the organization in 326_us_279 in that you are not operated exclusively for exempt purposes although you may have some charitable activities you are substantially involved in furthering the private interests of your president and founder b through his for-profit company j only a portion of grant funding will be available for your use because a percentage of grant funds will go directly to j in the court case this single nonexempt purpose destroys your claim for exemption under sec_501 of the code like the organization you are like the organization in 35_tc_490 while it is true that receiving grant funding ultimately proves profitable to you it is obvious you have a purpose to benefit an insider b the fact that a percentage of grant money is forwarded on to the related for-profit company shows that you are not guarding your own interests at every stage of the transaction as described in the above court case all of this is substantiated by b’s statement that i need to take my company referring to for-profit j to the next level you have indicated that you plan to provide free hvac services to low-income individuals as in the above-cited case of b s w group inc v commissioner free or below cost service is only one of several factors to consider in making a determination on commerciality others include the particular manner in which the organization's activities are conducted and the commercial hue of those activities as you are operating the exact same program as the current for-profit hvac business your primary purpose is not educational scientific or charitable but rather commercial you serve the same purpose provide the same educational_services and operate out of the exact same facility as for-profit j factors show you are operating in a commercial manner in fact the two entities are indistinguishable these you are similar to the organization in international postgraduate medical foundation v commissioner tcmemo_1989_36 in that you have a substantial purpose of benefiting a related for-profit company because you were formed for the substantial purpose of enabling for-profit company j to receive grant funding j benefits substantially from the manner in which your activities are carried on therefore you are not operated exclusively for exempt purposes as described in sec_501 you are planning to cover the cost of hvac services provided by for-profit company j to individuals that cannot afford them through grants received by you this simply expands the client base of the related for-profit and provides it with customers that would otherwise not be able to pay therefore you are causing grants to be used for a non-exempt purpose for the direct benefit of the for-profit company owned by your founder b as in living faith inc v commissioner supra your activities are in direct competition with other hvac businesses which causes you to be disqualified for exemption under sec_501 applicant’s position you stated your main purpose and activity is not to teach young students about the hvac industry but to teach them a variety of craft projects you stated your second program is to offer high school students and adults who are interested in learning a trade in the hvac industry the program is free of charge to students and you supply all materials needed you stated that for-profit company j intends to hire individuals from the class and they do not intend to conduct anymore hiring from your training program service’s response to applicant's position while you are providing some educational activties your overall purpose is to secure grant funding to further benefit your president and founder b and his for-profit business j any true c activities are incidental to the excessive private benefit to b since b is an insider this constitutes inurement and the presence of any amount of inurement precludes qualification for exemption regardless of any qualifying purposes or activities it is also important to note that your president b applied for exemption because his for- profit company j was solicited by company g company g explained to individual b that grants were available for businesses but to secure the largest grants b would need to create a nonprofit corporation this further solidifies the fact that your purpose of formation was to benefit b and his for-profit company j conclusion the facts show that you have a substantial nonexempt purpose and were formed to obtain grants primarily benefitting b through the for-profit company j this constitutes substantial private benefit and inurement furthermore a substantial portion of your activities include operating in a commercial manner that is indistinguishable from for- profit j accordingly you are not operated exclusively for purposes described in sec_501 and you do not qualify for exemption you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance p o box room cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
